Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 6 January 1815
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



N: 69.
My beloved wife.
Ghent 6. January 1815.

There is a news boy’s new year’s address, in vulgar doggerel Flemish verse, circulating with many others, but which it seems some of the printers declined publishing. It alludes to the Bon-mot of the Prince de Ligne about the Congress at Vienna—“Le Congrés danse, mais il ne marche pas”—and then recommends to the Sovereigns and great Ministers assembled at the Austrian Capital to turn their eyes towards Ghent, and take a lesson from what has been doing here—That Lord Gambier and Gallatin were never seen to Valse—That Goulburn was never found in a Country-dance—That the British and American Ambassadors, dined at what hour they pleased—But they worked after dinner—and one morning when no body expected it—Lo, it was found they had made a Treaty, and all was settled—Whether the Congress at Vienna have wasted any of their time upon Carousels, and sledging parties, and boar hunting, I am not sufficiently informed to pronounce; but although we have been sober enough in our diversions, it is doing us too much honour to compliment us upon the dispatch with which we have executed our business. If it has taken us six Months to make a Treaty, merely putting an end to the War between Britain and America, without settling one point of dispute, ten years would by the rule of proportion be a short term for the Monarchs and Statesmen at Vienna to balance the future destinies of Europe, and after all it is probably from the thorns of their dissensions that we have plucked the rose of Peace.
Our festive moments have been in a great measure reserved for the period subsequent to the conclusion: and happening to fall just at Christmas time, the usual Season for gambols, they have not consumed much of the useful time of any body—Of mine however they have been absorbed during the week just elapsed more than I ought perhaps to have allowed, and I am satisfied that they are at length finished—On Tuesday the remnants of the two Legations dined at the Intendant’s, with the Hanoverian, Belgian, and English commanding Officers of the place—On Wednesday our party dined and spent the Evening at Mr: Meulemeester’s, with his numerous and respectable family connections—While we were at table, his daughter, a modest and pretty girl about twelve years old came in and sung the following verses, performing at the same time the Air, upon the Harp.
1.
D’une voix enfantine encore
Mais de bon coeur,
De la paix je chante l’aurore,
Et du bonheur.
O vous dont la présence inspire
Les sons touchans;
Si vous m’aiméz daigner sourire
A mes accens.
Oui, de bon coeur
Votre bonheur
Prête a mes chans } Bis.
Les doux accens
2.
De quel monde, de quelle terre
D’ou venéz vous?
De Colombia, dit ma mère......
Un nom si doux
Colombie—ce nom m’inspire
Des voeux touchans,
Si vous m’aiméz veuillez sourire
A mes accens
Ah de bon coeur
Vôtre bonheur
Prete a mes chants } Bis
Les doux accens.
3
Prospere heureuse Colombie
Tels sont nos voeux.
Aux Ambassadeurs, Retournez dans votre Patrie,
Soyéz heureux
Mais quelquefois en Amerique
Souvenez vous
De vos amis de la Belgique
Penséz a nous.
Soyez heureux
Et des nos voeux
Souvenez vous. } Bis
Penséz à nous
They were sung with a timidity, which without at all disconcerting her served to heighten their effect.—The tune was as simple as the words, and we shall have a copy of it—I regretted much that Mr Smith had sent an excuse for the dinner, though she came in the Evening. Yesterday Morning I wrote a Note to Madame Meulemeester, and sent her three small Volumes, containing a collection of Geographical descriptions, with coloured prints of the dresses of different Nations, requesting her to present them from me to her daughter, together with the following verses.
To Miss M. de Meulemeester
1.
Fair maid of Ghent! were mine the days,
Of Beauty and of Youth;
And mine the Bard’s ecstatic lays,
Inspir’d by Love and Truth,
My Harp, of all that Poets dream
The sweetest song should chuse;
Thy virgin charms should be my theme,
And thou shouldst be my Muse.
2.
E’en now, declining in the vale
Of melancholy years,
How charming, floated on the gale
Thy accents to my ears!
Yes, lovely Maid! beyond the tide
Of Ocean’s wild domain,
Columbia’s ecchoes shall, with pride
Repeat thy tender strain
3.
And when my wandering feet shall turn
Towards Columbia’s strand,
My heart, with Gratitude shall burn
To bless thy native Land.
And while the pulse of life shall bound,
Remembrance ne’er shall cease,
That here, Columbia’s Eagle found
The Olive branch of Peace.
4.
And here, shall Memory repeat,
The Land of Peace and Love,
A Maid I met, than Peace more sweet,
More spotless then her dove.
Thus, of the being of thy friend
Till consciousness shall flee,
The thoughts of Peace and Love shall blend
Fair Maid of Ghent! with thee.
Yesterday we had a great and formal banquet, at the Hotel de Ville, given by the principal Inhabitants of the City—There were about one hundred persons at table, and I think it probable the newspapers will give some account of it—The Hall was decorated with the American and British flags, intertwined harmoniously together, and the band of Music entertained us with God save the King and Hail Columbia till the repetition began to be tiresome to Mr Goulburn—He had remained here out of complaisance, to attend this fête, and starts for London to-morrow—Mr Bayard and Mr Clay move also to-morrow for Paris—Mr Gallatin stays a day or two longer, and I expect to be here at least until the 15th.—There were some french couplets written and printed to be sung yesterday at the feast—But they were omitted, and were hardly worth hearing after the artless song of my Muse.—Adieu my dearest friend—We have nothing new, and indeed all news just at this moment are insipid—Notwithstanding the Grand Duke Constantine’s proclamation to the Poles, my toast yesterday was “May the Gates of the temple of Janus shut at Ghent, not be opened again for a Century”!—Love to Charles—Adieu!
 A.